UNITED STATES DIST€GE GAIRTEOSTEEAKPIS TRUCUAIENEBBSYGHied G4thhé? 21. MARIGS E GESTITUYO, P.C.

 

MARIA JOSE PIZARRO

Plaintiff(s)
Index # 1:20-CV-05783-AKH
- against -

Purchased January 22, 2021
EUROS EL TINA RESTAURANT LOUNGE, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ERIKA TEJEDA BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on February 13, 2021 at 05:33 PM at

534 WEST 153RD STREET, APT 15
NEW YORK, NY 10031

deponent served the within SUMMONS IN A CIVIL ACTION AND DEFENDANT'S FIRST AMENDED ANSWER TO PLAINTIFFS
COMPLAINT, COUNTERCLAIM AGAINST PLAINTIFF, * on EMITON FERNANDEZ A/K/A EMILIO FERNANDEZ therein named,

SUITABLE by delivering thereat a true copy of each to "JOHN SMITH" a person of suitable age and discretion. Said premises is
AGE Defendant's dwelling house within the state. He identified himself as the CO-TENANT of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE BROWN GRAY 65 5'7 150
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's last

known residence at

534 WEST 153RD STREET, APT 15
NEW YORK, NY 10031

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on February 17, 2021 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
communication is from an attorney or concerns an action against the person to be served.

PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

*MARIA PIZARRO, THIRD-PARTY COMPLAINT, AND CROSS CLAIMS AGAINST THIRD PARTY
DEFENDANTS, JOSE E. CASTRO, ELADIO CASTRO PRODUCTIONS, INC., EMITON FERNANDEZ A/K/A
EMILIO FERNANDEZ, NARCISO GOMEZ, ZOILIMAR MEJIA A/K/A ZULIMAR MEJIA, AND THOMAS
ANDRES PIZARRO ZEPEDA.

Sworn to me on: February 17, 2021 (_

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER 7

 

 

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York IKA TEJEDA
No. 01KN6178241 No. 01MU6238632 No. 01BR4949206 : :

Qualified In New York County Qualified in Queens County Qualified in Bronx County icense #. 1088563
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 758703

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 6190728 NYCDCA#1102045
